DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 8/26/2021.  The amendment has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021, 4/4/2022, 5/13/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 11,092,485 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent claims anticipate instant claims.
Instant claims correspond to the Patent claims as follows:
17/400,233
11,092,485 B2
1+4+5, 13, 14
1
13, 14
1
6, 8
2
7, 9, 10, 11
3, 5, 6, 11, respectively
12
4
14-15
1+3
16, 17
5
18
6
19, 20
11




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 13, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Krupa et al. (US Patent # 4,995,721) [hereinafter Krupa].
 As to claims 1, Krupa teaches an optical spectrometer comprising: an Echelle grating (18, Figs. 1-3); an off-axis telescope (10/11, Figs.1-3) comprising a reflective corrector; and a detector (21, Figs.1-2; 34, Fig.3) optically coupled to the off-axis telescope and configured to receive, via a light path between the off-axis telescope and the detector, light reflected by the off-axis telescope, wherein light incident on the detector comprises a plurality of wavelengths that are spatially separated by the Echelle grating (column 2, lines 19-48).
As to claim 2-3, Krupa teaches all as applied to claim 1, and in addition teaches wherein the light path between the off-axis telescope and the detector is unobstructed, wherein the light path between the off-axis telescope and the detector is unobscured (10/11, 34, Fig.3, note that no intervening elements between the telescope and detector). 
As to claims 6-7, Krupa teaches all as applied to claim 1, and in addition teaches wherein the reflective corrector comprises a mirror, wherein the reflective corrector comprises a spherical mirror (column 1, lines 53-67).
As to claims 8, 10, Krupa teaches all as applied to claim 1, and in addition teaches wherein the off-axis telescope comprises a dispersive element (17, Figs.1,3; column 1, lines 53-67).
As to claim 13, Krupa teaches all as applied to claim 1, and in addition teaches further comprising: an aperture (15, Figs.1-3); and a collimator (10/11, Figs.1-3; 11/10 collimated light; see, column 2, lines 19-48)) optically coupled to the aperture; wherein the Echelle grating (18, Figs.1-3) is optically coupled to the collimator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa.
As to claim 12, Krupa teaches all as applied to claim 1, except a field flattening lens positioned in the light path and optically coupled to the off-axis telescope and the detector. However, Krupa teaches flat field folding mirror 19. It would have been obvious to one of ordinary skill in the art to use flattened lens instead of flat field folding mirror in order to shape/condition light as desired.
Claim(s) 4-5, 9, 11, 14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Krupa in view of Barnard (US Patent # 5,565,983).
As to claims 4-5, Krupa teaches all as applied to claim 1, except wherein the off-axis telescope comprises an off-axis Schmidt telescope.
However, Barnard, in the same field of endeavor, teaches off-axis Schmidt telescope/element (column 2, lines 6-18).
It would have been obvious to one of ordinary skill in the art to incorporate Schmidt telescope/element in order to correct spherical aberration (column 2, lines 6-7).
As to claim 14, Krupa teaches an optical spectrometer comprising: an Echelle grating; an off-axis telescope (10/11, Fig.3) comprising a reflective corrector configured to reflect light along an unobstructed light path (column 1, lines 53 to column 2, line 5); and a detector (21, Figs.1-2; 34, Fig.3) optically coupled to the off-axis telescope and configured to receive, via the unobstructed light path, the light reflected by the reflective corrector, wherein light incident on the detector comprises a plurality of wavelengths that are spatially separated by the Echelle grating.
Krupa is silent wherein the off-axis telescope comprises an off-axis Schmidt telescope/corrector.
However, Barnard, in the same field of endeavor, teaches off-axis Schmidt telescope/element (column 2, lines 6-18).
It would have been obvious to one of ordinary skill in the art to incorporate Schmidt telescope/element in order to correct spherical aberration (column 2, lines 6-7).
As to claim 15, Krupa in view of Barnard teaches all as applied to claim 14, and in addition Krupa teaches wherein the off-axis Schmidt telescope comprises at least a portion of spherical mirror (column 1, lines 53-67). 
	As to claim 16, Krupa in view of Barnard teaches all as applied to claim 14, and in addition Krupa teaches wherein the off-axis Schmidt telescope comprises a dispersive element (17, Figs. 1, 3), and wherein the dispersive element comprises: a prism; a double-pass prism; a reflective grating; a grism; or a cross-dispenser.
As to claim 18, Krupa in view of Barnard teaches all as applied to claim 14, and in addition Krupa teaches wherein the reflective corrector (10/11, Figs.1-3) is separate and independent of a dispersive (17, Figs. 1, 3) element of the off-axis telescope 
As to claim 20, Krupa in view of Barnard teaches all as applied to claim 14, and in addition Krupa teaches wherein the detector is configure to detect at least one of visible light, ultraviolet light, or infrared light (column 3, lines 15-24). 
As to claims 9, 17, Krupa in view of Barnard teaches all as applied to claims 1, 14, except for the reflective corrector comprises an aspheric surface on a face of the prism; wherein the reflective Schmidt corrector comprises an aspheric surface of a prism of the off-axis Schmidt telescope. However, Examiner takes Official Notice that use placing aspheric surface on the face of a prism is known in the art. It would have been obvious to one of ordinary skill in the art to place of aspheric surface on the face of a prism in order to condition/shape light as desired.
    As to claims 11, 19, Krupa in view of Barnard teaches all as applied to claims 1, 14, except for the wherein the off-axis telescope comprises a double- pass reflective prism; wherein the reflective Schmidt corrector comprises a double-pass reflective prism. However, Examiner takes Official Notice that use of double-pass reflective prims is known in the art. It would have been obvious to one of ordinary skill in the art to in corporate use of double-pass reflective prims in Krupa in view of Barnard in order to condition/shape light as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886